Citation Nr: 0831320	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-37 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to June 
1958.  He died in October 2005; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The appellant testified 
before the undersigned Veterans Law Judge in May 2008; a 
transcript of that hearing is associated with the claims 
folder.

The Board observes that the appellant's accredited 
representative submitted a statement in August 2007 
requesting burial benefits.  There is no indication that such 
request has been considered by the RO; thus, it is REFERRED 
to the RO.


FINDINGS OF FACT

1.  The veteran died in October 2005; the immediate cause of 
death listed on his death certificate is lung cancer.  

2.  At the time of the veteran's death, service connection 
was established for status post-radiation therapy for 
squamous cell carcinoma of the epiglottis, secondary to 
nicotine dependence acquired in service.  

3.  Service connection for lung cancer as either directly due 
to nicotine dependence acquired in service or as secondary to 
service-connected squamous cell carcinoma of the epiglottis 
is barred as a matter of law.  

4.  The competent medical evidence fails to demonstrate that 
lung cancer is otherwise related to the veteran's active 
military service.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1103, 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.300, 3.303, 3.310, 3.312(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent in 
November 2005 and June 2006 expressly told her to provide any 
relevant evidence in her possession.  See Pelegrini II, 18 
Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in November 2005 and June 2006 partially 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the appellant what information and evidence was 
needed to substantiate her claim for the cause of the 
veteran's death.  Specifically, she was advised that she must 
either show that a contributory cause of the veteran's death 
was due to injury or disease that began during service or 
that his already service-connected disability(ies) caused or 
contributed to the veteran's death.  The November 2005 and 
June 2006 letters also informed the appellant about what 
information and evidence must be submitted by her, including 
enough information for the RO to request records from the 
sources identified by the appellant.  Finally, these letters 
advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

With respect to the timing of these letters, the November 
2005 letter was sent prior to the January 2006 RO rating 
decision.  Thus, notice regarding the VCAA elements addressed 
in this letter was timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Although the June 2006 letter was sent 
after the initial adjudication, the Board notes that after 
this notice was provided the appellant was given a meaningful 
opportunity to submit additional evidence prior to her claim 
being readjudicated in November 2006.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  Under these 
circumstances, any timing error is deemed nonprejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held, in relevant part, that the VCAA 
notice must include notice regarding the establishment of an 
effective date for the award of benefits.  No such notice was 
provided to the appellant; however, the Board finds this 
error to be nonprejudicial.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that the preponderance of the evidence is against 
this claim.  Any questions as to the appropriate effective 
date to be assigned have therefore been rendered moot.

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

As discussed above, the November 2005 and June 2006 letters 
provided adequate notice regarding Hupp element (2) as well 
as element (3) with respect to establishing service 
connection for the cause of the veteran's death as due to a 
disability directly related to service.  However, the 
appellant asserts entitlement to service connection for the 
cause of the veteran's death as secondary to a service-
connected disability.  See Letter from Accredited 
Representative dated December 21, 2005.  She also contends 
service connection based on the effects of tobacco products.  
Unfortunately, none of the letters sent throughout this 
appeal notified the appellant regarding what information and 
evidence is necessary to establish service connection on a 
secondary basis or as due to tobacco use.  Such notice errors 
are presumed prejudicial.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

As will be discussed in more detail below, service connection 
for the cause of the veteran's death as either directly due 
to tobacco use or as secondary to his service-connected 
squamous cell carcinoma of the epiglottis, secondary to 
nicotine dependence acquired in service, cannot be granted as 
a matter of law.  See 38 U.S.C.A. § 1103 (West 2002); Stoll 
v. Nicholson, 401 F.3d 1375 (Fed. Cir. 2005); Kane v. 
Principi, 17 Vet. App. 97 (2003); 38 C.F.R. § 3.300 (2007).  
As such, there is no prejudice to the appellant in proceeding 
with a decision.  

In addition to a lack of Hupp notice addressing the 
appellant's claimed theories of entitlement, she was not 
provided a statement of the conditions for which the veteran 
was service-connected at the time of his death.  
Nevertheless, the Board concludes that a remand is 
unnecessary because the record demonstrates that the 
appellant had actual knowledge of the veteran's sole service-
connected disability.  See Sanders, supra.  As previously 
discussed, the appellant asserts that her husband's lung 
cancer was due to his service-connected squamous cell 
carcinoma of the epiglottis, thereby demonstrating knowledge 
that such disability is service-connected.  See Letter from 
Accredited Representative dated December 21, 2005; May 2008 
Hearing Transcript.  

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the appellant has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that the appellant was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  As 
such, the Board finds that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  In 
this regard, the veteran's service medical records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records pertaining to the veteran.  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claims.  

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that it has 
determined that the evidence currently of record is 
sufficient to decide the appellant's claim.  Thus, no remand 
for a VA medical opinion is warranted.  See Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and 
not (d), applies to DIC claims, and requires that VA need 
only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit").  In the present case, the only theory advanced by 
the appellant that is plausible in light of the current 
record involves awarding service connection for the cause of 
the veteran's death due, in part, to in-service tobacco use.  
However, as discussed in more detail below, this theory of 
entitlement is barred as a matter of law.  Therefore, no 
medical opinion would aid in substantiating the appellant's 
claim.  As for the remaining record, there is nothing to 
indicate that the veteran's death was related to military 
service.  Furthermore, the appellant does not assert any 
theory of entitlement that is not based on the veteran's 
tobacco use.  As such, there is no need to obtain a medical 
opinion.  Id.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007).  The cause of a veteran's death 
will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  This question will be resolved 
by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The immediate cause of the veteran's death was reported on 
the death certificate as lung cancer.  At the time of his 
death, service connection was established for status post-
radiation therapy for squamous cell carcinoma of the 
epiglottis, secondary to nicotine dependence acquired in 
service, effective August 22, 1996.  As noted above, the 
appellant asserts that her husband's cause of death is either 
directly due to tobacco use or as secondary to his service-
connected squamous cell carcinoma of the epiglottis, 
secondary to nicotine dependence acquired in service.  See 
Letter from Accredited Representative dated December 21, 
2005; May 2008 Hearing Transcript.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Pertinent to this appeal, secondary service connection is 
warranted where the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The competent medical evidence of record reflects that the 
veteran was initially diagnosed with lung cancer in 
September/October 2005.  See Massachusetts General Hospital 
(MGH) Admission Note dated October 7, 2005.  At such time, 
the veteran presented with complaints of lower extremity 
edema and shortness of breath; a chest X-ray revealed stable 
bilateral pleural effusions in his lungs.  MGH Chest X-Ray 
Reports dated September 22 and 24, 2005.  It was noted that 
the veteran's pleural effusions had been present since at 
least August of 2003, and that a previous thoracentesis was 
transudative with negative cytology.  MGH Surgical Consult 
Note dated September 27, 2005.  See also MGH Chest X-Ray 
Report dated August 5, 2003; Caritas Carney Hospital Chest X-
ray Report dated January 15, 2003.  Another thoracentesis was 
performed in 2005; however, this time the cytology was 
positive for malignant cells determined as most likely to be 
lung cancer.  MGH Admission Note dated October 7, 2005.  The 
veteran died shortly thereafter. 

None of the competent medical evidence of record discusses 
the likely etiology of the veteran's lung cancer.  
Nevertheless, the Board notes that the appellant asserts that 
his lung cancer was due to tobacco, either from direct use 
beginning in service or as secondary to his service-connected 
squamous cell carcinoma of the epiglottis, secondary to 
nicotine dependence.  Although her theory is plausible, as a 
layperson, the appellant is not competent to provide evidence 
regarding the etiology of the veteran's lung cancer.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Regardless, even if the Board were to find that competent 
evidence demonstrated that lung cancer was either directly 
due to tobacco use or proximately due to squamous cell 
carcinoma of the epiglottis, service connection is barred as 
a matter of law.  Applicable VA law and regulations prohibit 
service connection for any disability resulting from injury 
or disease attributable to the use of tobacco products for 
any claims filed on or after June 9, 1998.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.  With respect to DIC claims, the 
Court and the Federal Circuit have held that a claim for DIC 
is treated as an original claim by the survivor, independent 
of claims for service connection brought by the veteran 
during his lifetime, and unprejudiced by any adjudications 
concerning such claims.  See Stoll v. Nicholson, 401 F.3d 
1375, 1380 (Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 
97 (2003).  Therefore, even though it was previously 
determined that the veteran's nicotine dependence was 
acquired during service and service connection was in effect 
for squamous cell carcinoma of the epiglottis, service 
connection for lung cancer as directly due to nicotine 
dependence cannot be granted as a matter of law.  
Furthermore, 38 U.S.C.A. § 1103 prohibits a finding of 
secondary service connection where the secondary condition is 
proximately due to a disease or injury that was service-
connected based on a claim filed on or before June 9, 1998, 
on the basis that it was attributable to the use of tobacco 
products during service.  Id.  See also VAOPGCPREC 6-2003, 
para. 5 (October 28, 2003).  As is the situation in this 
case.

In sum, the law in effect when the current claim was filed 
prohibits service connection for the cause of the veteran's 
death based upon a theory that such death was in some way 
related to the use of tobacco products during service.  Id.  
Service connection may therefore be awarded only if the 
competent evidence demonstrates that the veteran's lung 
cancer is directly related to his active duty service (and 
not through tobacco use), or that some other service-related 
disability (other than squamous cell carcinoma of the 
epiglottis) substantially contributed to his death.

Unfortunately, as discussed above, there is no etiological 
opinion of record linking the veteran's lung cancer to his 
active duty service.  Such evidence, or rather lack thereof, 
weighs heavily against the appellant's claim that the 
veteran's lung cancer is the result of military service.  See 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  Moreover, there is nothing in the 
competent record to suggest that such disability is related 
to service.  In this regard, there is nothing the veteran's 
service treatment records that would indicate this disease 
began during service, and the veteran's death certificate 
expressly states that lung cancer began "months" prior to 
his death.  Id.; see also Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In light of such evidence, it is 
difficult to see how the veteran's lung cancer could be 
attributed to his service more than forty years earlier.  

Finally, there is nothing of record to indicate that another 
disability contributed substantially to the veteran's cause 
of death.  Lung cancer is the only disease or disability 
listed on the veteran's death certificate, and such evidence 
weighs heavily against finding that another (unlisted) 
disease or disability is a significant cause of death.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  The appellant has not asserted a cause of death 
other than squamous cell carcinoma (barred as a matter of 
law) or lung cancer.  

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin, supra; see also 
Espiritu, supra.  In the present case, the competent medical 
evidence shows that the veteran developed lung cancer in 2005 
that ultimately led to his death.  While there may be a 
causal relationship between the veteran's in-service tobacco 
use and/or his service-connected squamous cell carcinoma of 
the epiglottis and lung cancer, service connection for the 
cause of the veteran's death based on these theories of 
entitlement is barred as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As for whether the 
competent evidence demonstrates that the veteran's death was 
directly due to military service, the preponderance of the 
evidence is against such a finding.  Therefore, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


